DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of group I, species I (claims 1-4, 7-8, 10, 12-18) in the reply filed on 06/24/2021 is acknowledged.
Claims 5-6, 9, 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and species 2, 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Ring member (focus ring, para. [0041]), in claims 1-4, 7-10, 12-18.
Facing portions (appears to be contact claws of some sort, Fig. 2, para. [0042]) in claims 1-4, 7-10, 12-18.
Elevating mechanisms (driving motor or similar, para. [0043]) in claims 1-4, 7-10, 12-18.
Acquisition unit (unknown element to acquire gap information, para. [0058]) in claims 1-4, 7-10, 12-18.
Measurement unit (unknown element to measure a lifted distance, para. [0059]) in claims 1-4, 7-10, 12-18.
Thickness calculation unit (unknown element to calculate thickness, para. [0060]) in claims 1-4, 7-10, 12-18.
Elevation control unit (unknown element for controlling the elevating mechanisms, para. [0062]) in claims 1-4, 7-10, 12-18.
Height calculation unit (unknown element to calculate the height of the ring at a certain gap, para. [0086]) in claim 9.
Alerting unit (unknown element to perform alerts based on the thickness of the focus ring, para. [0064]) in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 10 recite the limitations "acquisition unit,” “measurement unit,” “thickness calculation unit,” “elevation control unit,” “alerting unit" in the claim.  It is unclear whether these recitations are actual structure, or elements that are within a control device (which is not claimed) as shown in the specification. Examiner interprets these elements as intended use limitations as they are not a part of any structure as claimed, and also invoke 112 (f). 
Claim limitation “Acquisition unit,” “Measurement unit,” “Thickness calculation unit,” “Elevation control unit,” “Height calculation unit,” and “Alerting unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (i) The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 14 recites the limitation "the jig faces the body portion" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “the jig faces the ring member.” Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 10, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0287682 to Musselman et al (“Musselman”).
Claim 1:
an acquisition unit (see para. [0052] where 216 determines a first height of the edge ring) configured to acquire gap information indicating a gap dimension between the second mounting surface and the facing portion of the jig mounted on the first mounting surface (para. [0052]);
a measurement unit (see para. [0052 where the controller performs measurements of the 224 periodically and when prompted by a user) configured to measure a lifted distance of the ring member from the second mounting surface when the upper surface of the ring member is in contact with the facing portion of the jig mounted on the first mounting surface by lifting the ring member by using the elevating mechanisms (para. [0048-0052]); and a thickness calculation unit (see para. [0052] where changes in the upper surface of the edge ring can be calculated) configured to calculate the thickness of the ring member based on the gap dimension and the measured lifted distance of the ring member (para. [0052]).
It is noted that the above recitations are drawn to intended use of the system, as the above units appear to be claimed as elements but do not appear to have any structural components. The apparatus of Musselman is capable to perform as necessary with the actual claimed chamber components and Musselman has a controller to control the chamber components (para. [0048-0052]). The courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 2: Musselman discloses wherein the gap dimension (first height, para. [0052], Musselman) is considered capable to be predetermined based on a distance between the second mounting surface and the first mounting surface and a distance between the first mounting surface and the facing portion of the jig mounted on the first mounting surface (see para. [0052], [0048]).
Claim 3: Musselman discloses wherein the mounting table (200, Fig. 2A, Musselman) is provided with an electrostatic chuck (ESC [electrostatic chuck], para. [0035]) considered capable to be configured to attract and hold the jig or the target object mounted on the first mounting surface (top of 208), and the measurement unit lifts the ring member using the elevating mechanisms in a state where the jig is mounted on the first mounting surface and attracted and held by the electrostatic chuck (ESC, para. [0035], [0052]). Regarding the recitations, “is attracted and held by the electrostatic chuck,” the limitations are drawn to intended use, as the apparatus has the structures capable to perform as necessary, including a test wafer which is capable to be held by the ESC. See above case law regarding intended use.
Claim 5-6: (Withdrawn)
Claim 7: Musselman discloses wherein the elevating mechanisms (220, Fig. 2A-2C, Musselman) are arranged at multiple locations in a circumferential direction of the ring member (para. [0048] where they are in different positons, see also Fig. 4A), the measurement unit measures the lifted distance of the ring member from the second mounting surface at the multiple locations when the upper surface of the ring member is in contact with the facing portion of the jig by lifting the ring member by using the 
Claim 8: Musselman discloses further comprising: an elevation control unit (see para. [0048] where 216 [controller] can use 220 to raise or lower each 228 [pin], Fig. 2A-2C, Musselman) configured to individually control the elevating mechanisms based on the calculated thickness of the ring member such that the upper surface of the ring member is maintained at a given height (see para. [0048] where one pin can be raised thus tilting the component).
Claims 9, 11: (Withdrawn).
Claim 10: Musselman discloses further comprising: an alerting unit (see para. [0052] and para. [0055] where the controller may determine when 224 needs maintenance or replacement, etc. after the calculation) configured to perform alerting based on the calculated thickness of the ring member (para. [0052, 0055]).
Claim 14: Musselman discloses wherein the facing portion of the jig (facing portion of 232, Musselman) faces the ring member (224) in a state where the jig (232/204) is mounted on the first mounting surface (top of 208).
Claim 15:
Claim 16: Musselman discloses wherein the thickness calculation unit considered capable to calculate a thickness of a portion of the ring member based on the gap dimension and the measured lifted distance of the ring member (see para. [0048-0056]).
Claim 17: Musselman discloses wherein the thickness calculation unit considered capable to calculate a thickness of the ring member by subtracting the measured lifted distance of the ring member from the gap dimension (para. [0052] where difference is determined).
Regarding claims 15-17, see above case law regarding intended use. 
Claim 18: Musselman discloses wherein the jig (232/204, Fig. 2A-2C, Musselman) includes a conductive material (204 is a test wafer which is made of a conductive material, para. [0047]).
Claims 4, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musselman as applied to claims 1-3, 7-8, 10, 14-18 above, and further in view of US 2005/0061447 to “Kim.”
Claims 4, 12: Musselman does not disclose wherein the ring member includes a body portion and a protruding portion projecting radially inward from an inner side surface of the body portion, an upper surface of the protruding portion being lower than an upper surface of the body portion.
Kim discloses wherein a ring member (50 [focus ring], Fig. 10) includes a body portion (52 [outer ring]) and a protruding portion (51 [inner ring]) projecting radially inward from an inner side surface of the body portion (52, see Fig. 10), an upper surface of the protruding portion (upper surface of 51) being lower than an upper surface of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height requirements as taught by Kim with motivation to reduce the strength of an electric field applied between the component and the focus ring, thus minimizing the occurrence of problems such as electric discharge due to a concentration of the electric field.
The apparatus of Musselman in view of Kim discloses wherein the facing portion of the jig (facing portion of 232, Musselman) faces the ring member (224) in a state where the jig (232/204) is mounted on the first mounting surface (top of 208), the measurement unit measures the lifted distance of the ring member from the second mounting surface when the upper surface of the body portion is in contact with the facing portion of the jig, and the thickness calculation unit calculates a thickness of the body portion based on the gap dimension and the measured lifted distance of the ring member (para. [0048-0056]).
Claim 13: The apparatus of Musselman in view of Kim discloses wherein a height of the upper surface of the body portion (height of upper surface of 52, Fig. 10, Kim) is higher than a height of the first mounting surface (height of 16 [center portion]), and a height of the upper surface of the protruding portion (height of upper surface of 51) is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0234929, US 2020/0161101 discloses the invention as claimed with a later filing date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718